



PERFORMANCE-BASED RESTRICTED STOCK UNIT
AGREEMENT FOR EMPLOYEES
PURSUANT TO THE
MIDSOUTH BANCORP, INC.
2018 LONG-TERM INCENTIVE COMPENSATION PLAN
* * * * *
Participant:     __________________________
Grant Date:    __________________________
Number of Restricted Stock Units Granted: ____________
* * * * *
THIS PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT FOR EMPLOYEES (this
“Agreement”), dated as of the Grant Date specified above, is entered into by and
between MidSouth Bancorp, Inc., a Louisiana corporation (the “Company”), and the
Participant specified above, pursuant to the MidSouth Bancorp 2018 Long-Term
Incentive Compensation Plan, as in effect and as amended from time to time (the
“Plan”), which is administered by the Committee; and
WHEREAS, it has been determined under the Plan that it would be in the best
interests of the Company to grant the performance-based Restricted Stock Units
(“RSUs”) provided herein to the Participant.
NOW, THEREFORE, in consideration of the mutual covenants and promises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:
1.Incorporation By Reference; Plan Document Receipt. This Agreement is subject
in all respects to the terms and provisions of the Plan (including, without
limitation, any amendments thereto adopted at any time and from time to time
unless such amendments are expressly intended not to apply to the award provided
hereunder), all of which terms and provisions are made a part of and
incorporated in this Agreement as if they were each expressly set forth herein.
Any capitalized term not defined in this Agreement shall have the same meaning
as is ascribed thereto in the Plan. The Participant hereby acknowledges receipt
of a true copy of the Plan and that the Participant has read the Plan carefully
and fully understands its content. In the event of any conflict between the
terms of this Agreement and the terms of the Plan, the terms of the Plan shall
control.
2.    Grant of Performance-Based Restricted Stock Units. The Company hereby
grants to the Participant, as of the Grant Date specified above, the number of
performance-based RSUs specified above. Except as otherwise provided by the
Plan, the Participant agrees and understands that nothing contained in this
Agreement provides, or is intended to provide, the Participant with any
protection against potential future dilution of the Participant’s interest in
the Company for any reason, and no adjustments shall be made for dividends in
cash or other property, distributions or other rights in respect of the shares
of Common Stock underlying the performance-based RSUs, except as otherwise
specifically provided for in the Plan or this Agreement.


1

--------------------------------------------------------------------------------




3.    Vesting.
(a)    Vesting. Except as otherwise provided below, the RSUs shall be considered
“performance-based” and shall become vested and payable as of the date after the
completion of the measurement period set forth on Exhibit A (the “Measurement
Period”) that the Committee certifies achievement, if any, of the Performance
Objectives (the “RSUs Determination Date”) with respect to that number of
performance-based RSUs set forth on Exhibit A that correlates to the level of
the Performance Objectives achieved, if any, as set forth on Exhibit A, as
determined by the Committee in its sole discretion, provided the Participant has
not incurred a Termination of Service prior to the RSUs Determination Date.
Notwithstanding any other provision of this Agreement, except as described below
in Section 3(b), none of the performance-based RSUs shall become vested and
payable if the Performance Objectives set forth on Exhibit A are not achieved
for the Measurement Period.
(b)    Change of Control. In the event of a Change of Control prior to the end
of the Measurement Period, the performance-based RSUs shall become vested and
payable on the date of such Change of Control at the greater of (i) actual
achievement of the Performance Objectives as of the Change of Control and (ii)
as if the target level of the Performance Objectives was achieved and, for
purposes of this clause (ii) only, prorated based on the period elapsed between
the beginning of the Measurement Period and the date of the Change of Control,
provided the Participant has not incurred a Termination of Service prior to the
date of the Change of Control. In the event of the occurrence of such a Change
of Control after the Measurement Period and before the RSUs Determination Date,
the performance-based RSUs shall become vested and payable on the date of such
Change in Control based on the level of the Performance Objectives achieved for
the Measurement Period, provided the Participant has not incurred a Termination
of Service prior to the Change of Control.
(c)    Forfeiture. Except as otherwise set forth herein, if the Participant
incurs a Termination of Service prior to the RSUs Determination Date (including
due to Participant's death or Disability), all performance-based RSUs that are
not then vested and payable shall be forfeited without any payment whatsoever to
the Participant.
(d)    Termination of Service. For purposes of this Agreement, Termination of
Service shall mean (i) (A) if the Participant is an employee, that the
Participant has terminated employment with the Company and its Subsidiaries, (B)
if the Participant is a consultant, that the Participant is no longer serving as
a consultant to the Company or any Subsidiary or (C) if the Participant is a
director, that the Participant has ceased being a director of the Company or any
Subsidiary or (ii) when the entity that employs the Participant as an employee
or consultant, or on whose board of directors the Participant is serving, ceases
to be a Subsidiary, unless the Participant otherwise is, or thereupon becomes,
an employee, consultant or director of the Company or another Subsidiary at the
time such entity ceases to be a Subsidiary. In the event the Participant becomes
an employee, consultant or director upon termination of the Participant’s
employment, consulting relationship or service on the board of directors, unless
the Committee determines otherwise, in its sole discretion, no Termination of
Service will be deemed to have occurred until such time as the Participant is no
longer an employee, consultant or director of the Company or any Subsidiary.


2

--------------------------------------------------------------------------------




(e)    No Rights as a Shareholder. Before the performance-based RSUs become
vested and payable and settled in Restricted Stock, the Participant will not
have any rights of a shareholder with respect to the underlying shares of Common
Stock and will not have any rights to receive dividends on or vote such shares
of Common Stock.
4.    Delivery of Shares.
(a)    Settlement of RSUs.
(i)    Committee Certification. As soon as practicable after the completion of
the Measurement Period, the Committee will determine to what extent, if any,
that the Performance Objectives have been achieved for the Measurement Period
and the resulting number, if any, of performance-based RSUs that have vested and
become payable as of the RSUs Determination Date. The Committee’s determination
shall be set forth in writing, as part of the minutes of a meeting of the
Committee, by unanimous consent or otherwise. Notwithstanding the preceding
sentences, a written determination of the Committee shall not be required in the
case of any performance-based RSUs that become vested and payable pursuant to
the provisions of Section 4(b) above.
(ii)    Issuance of Restricted Stock. As soon as practicable and no later than
thirty (30) days after RSUs Determination Date, the Company shall issue shares
of Restricted Stock under the Plan in settlement of the RSUs, if any, that have
become vested and payable as of the RSU Settlement Date, and such shares of
Restricted Stock shall otherwise be subject to the terms of this Section 4. If
the performance-based RSUs become vested and payable as of a Change of Control
pursuant to the provisions of Section 4(b), however, the shares of Restricted
Stock shall be issued to the Participant on the date of such Change of Control,
and such shares of Restricted Stock shall be vested and nonforfeitable in full
on the date of such Change of Control.
(b)    Terms of the Restricted Stock. The shares of Restricted Stock, if any,
issued in settlement of the vested performance-based RSUs are subject to the
following terms and conditions:
(i)    Vesting of Restricted Stock.
(1)    Except as provided for in Section 4(a)(ii), 4(b)(i)(2) and 4(b)(i)(3)
hereof, the Restricted Stock shall become vested and nonforfeitable at the time
set forth on Exhibit A (the “Final Vesting Date”), provided the Participant has
not incurred a Termination of Service prior to such Final Vesting Date.
(2)    In the event of a Change of Control after the RSUs Determination Date and
prior to the Final Vesting Date, the Restricted Stock shall become vested and
nonforfeitable in full on the date of such Change of Control, provided the
Participant has not incurred a Termination of Service prior to the date of the
Change of Control.
(3)    In the event the Participant incurs a Termination of Service by reason of
the Participant’s death or Disability after the RSUs Determination Date and
prior to the Final Vesting Date, the Restricted Stock shall become vested and
nonforfeitable in full upon the


3

--------------------------------------------------------------------------------




Participant’s Termination of Service, to the extent not vested previously. For
purposes of this Agreement, “Disability” shall have the meaning under Section
22(e)(3) of the Code.
(4)    Except as otherwise set forth herein, if the Participant incurs a
Termination of Service prior to the Final Vesting Date, all shares of Restricted
Stock that are not then vested in accordance with Section 4(a)(ii), 4(b)(i)(2)
or 4(b)(i)(3) shall be forfeited without any payment whatsoever to the
Participant.
5.    Dividends; Rights as Stockholder. Participants holding Restricted Stock
shall be entitled to receive all dividends and other distributions paid with
respect to such shares of Common Stock, provided that any such dividends or
other distributions will be subject to the same vesting requirements as the
underlying Restricted Stock and shall be paid at the time the Restricted Stock
becomes vested pursuant to Section 4 hereof. If any dividends or distributions
are paid in shares of Common Stock, the shares of Common Stock shall be
deposited with the Company and shall be subject to the same restrictions on
transferability and forfeitability as the shares of Restricted Stock with
respect to which they were paid. The Participant may exercise full voting rights
with respect to the shares of Restricted Stock granted hereunder.
6.    Non-Transferability. Neither the RSUs nor the Restricted Stock may be
sold, assigned, transferred, encumbered, hypothecated or pledged by the
Participant, other than to the Company as a result of forfeiture of the RSUs or
Restricted Stock as provided herein, unless and until the vested
performance-based RSUs are settled by payment of Restricted Stock, the
Restricted Stock is vested and non-forfeitable and the Participant has become
the holder of record of the vested unrestricted shares of Common Stock.
7.    Governing Law. All questions concerning the construction, validity and
interpretation of this Agreement shall be governed by, and construed in
accordance with, the laws of the State of Louisiana, without regard to the
choice of law principles thereof.
8.    Withholding of Tax. The Company shall have the power and the right to
deduct or withhold, or require the Participant to remit to the Company, an
amount sufficient to satisfy any federal, state, local and foreign taxes of any
kind (including, but not limited to, the Participant’s income and employment tax
obligations), which the Company, in its sole discretion, deems necessary to be
withheld or remitted to comply with the Code and/or any other applicable law
with respect to the Restricted Stock and, if the Participant fails to do so, the
Company may otherwise refuse to issue or transfer any unrestricted shares of
Common Stock otherwise required to be issued pursuant to this Agreement. Any
required withholding obligation with regard to the Participant may be satisfied
as set forth in Section 11.7 of the Plan (if permitted by the Committee) by
reducing the amount of unrestricted shares of Common Stock otherwise deliverable
to the Participant hereunder. If the Participant properly elects (as required by
Section 83(b) of the Code) within 30 days after the issuance of the Restricted
Stock to include in gross income for federal income tax purposes in the year of
issuance the Fair Market Value of such shares of Restricted Stock, the
Participant shall pay to the Company or make arrangements satisfactory to the
Company to pay to the Company upon such election in cash, any federal, state or
local taxes required to be withheld with respect to the Restricted Stock. If the
Participant shall fail to make such payment, the Company shall, to the extent
permitted by law, have the right to deduct from any payment of any kind
otherwise due to


4

--------------------------------------------------------------------------------




the Participant any federal, state or local taxes of any kind required by law to
be withheld with respect to the Restricted Stock, as well as the rights set
forth in Section 8 hereof. The Participant acknowledges that it is the
Participant’s sole responsibility, and not the Company’s, to file timely and
properly the election under Section 83(b) of the Code and any corresponding
provisions of state tax laws if the Participant elects to make such election,
and the Participant agrees to timely provide the Company with a copy of any such
election.
9.    Legend. The Company may at any time place legends referencing any
applicable federal, state or foreign securities law restrictions on all
certificates representing shares of Common Stock issued pursuant to this
Agreement. The Participant shall, at the request of the Company, promptly
present to the Company any and all certificates representing shares of Common
Stock acquired pursuant to this Agreement in the possession of the Participant
in order to carry out the provisions of this Section 9.
10.    Entire Agreement; Amendment. This Agreement, together with the Plan,
contains the entire agreement between the parties hereto with respect to the
subject matter contained herein, and supersedes all prior agreements or prior
understandings, whether written or oral, between the parties relating to such
subject matter. The Committee shall have the right, in its sole discretion, to
modify or amend this Agreement from time to time in accordance with and as
provided in the Plan. This Agreement may also be modified or amended by a
writing signed by both the Company and the Participant. The Company shall give
written notice to the Participant of any such modification or amendment of this
Agreement as soon as practicable after the adoption thereof.
11.    Notices. Any notice hereunder by the Participant shall be given to the
Company in writing and such notice shall be deemed duly given only upon receipt
thereof by the General Counsel of the Company. Any notice hereunder by the
Company shall be given to the Participant in writing and such notice shall be
deemed duly given only upon receipt thereof at such address as the Participant
may have on file with the Company.
12.    No Right to Employment or Service. Any questions as to whether and when
there has been a Termination of Service and the cause of such Termination of
Service shall be determined in the sole discretion of the Committee. Nothing in
this Agreement shall interfere with or limit in any way the right of the Company
or its Subsidiaries to terminate the Participant’s employment or service at any
time, for any reason and with or without Cause.
13.    Transfer of Personal Data. The Participant authorizes, agrees and
unambiguously consents to the transmission by the Company (or any Affiliate) of
any personal data related to the RSUs awarded under this Agreement for
legitimate business purposes (including, without limitation, the administration
of the Plan). This authorization and consent is freely given by the Participant.
14.    Compliance with Laws. The grant of RSUs and Restricted Stock and the
issuance of shares of Common Stock hereunder shall be subject to, and shall
comply with, any applicable requirements of any foreign and U.S. federal and
state securities laws, rules and regulations (including, without limitation, the
provisions of the Securities Act, the Exchange Act and in each case any
respective rules and regulations promulgated thereunder) and any other law, rule
regulation or exchange requirement applicable thereto. The Company shall not be
obligated to issue the RSUs,


5

--------------------------------------------------------------------------------




the Restricted Stock or any shares of Common Stock pursuant to this Agreement if
any such issuance would violate any such requirements. As a condition to the
settlement of the RSUs and the Restricted Stock, the Company may require the
Participant to satisfy any qualifications that may be necessary or appropriate
to evidence compliance with any applicable law or regulation.
15.    Binding Agreement; Assignment. This Agreement shall inure to the benefit
of, be binding upon, and be enforceable by the Company and its successors and
assigns. The Participant shall not assign (except in accordance with Section 6
hereof) any part of this Agreement without the prior express written consent of
the Company.
16.    Headings. The titles and headings of the various sections of this
Agreement have been inserted for convenience of reference only and shall not be
deemed to be a part of this Agreement.
17.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument.
18.    Further Assurances. Each party hereto shall do and perform (or shall
cause to be done and performed) all such further acts and shall execute and
deliver all such other agreements, certificates, instruments and documents as
either party hereto reasonably may request in order to carry out the intent and
accomplish the purposes of this Agreement and the Plan and the consummation of
the transactions contemplated thereunder.
19.    Section 409A. Notwithstanding anything herein or in the Plan to the
contrary, the RSUs and shares of Restricted Stock are intended to be exempt from
the applicable requirements of Section 409A of the Code and shall be limited,
construed and interpreted in accordance with such intent.
20.    Severability. The invalidity or unenforceability of any provisions of
this Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.
21.    Acquired Rights. The Participant acknowledges and agrees that: (a) the
Company may terminate or amend the Plan at any time; (b) the Award of RSUs and
Restricted Stock made under this Agreement is completely independent of any
other award or grant and is made at the sole discretion of the Company; (c) no
past grants or awards (including, without limitation, the RSUs or Restricted
Stock awarded hereunder) give the Participant any right to any grants or awards
in the future whatsoever; and (d) any benefits granted under this Agreement are
not part of the Participant’s ordinary salary, and shall not be considered as
part of such salary in the event of severance, redundancy or resignation.
    


6

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.
MIDSOUTH BANCORP, INC.
By:    __________________________
Name:    __________________________
Title:    __________________________
PARTICIPANT
________________________________
Name:___________________________


7

--------------------------------------------------------------------------------











EXHIBIT A
TO
MIDSOUTH BANCORP, INC.
PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT






Participant Name:
________________________
 
 
Number of Performance-Based Restricted Stock Units:
________________________
 
 
Measurement Period:
________________________
 
 
Performance Objective for RSUs:
________________________
 
 
Vesting Schedule for Restricted Stock issued if Performance Objective is
Achieved and RSUs become vested:
________________________







8